DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	That the amendment to the claim languages filed on or about 9/7/21 has been fully considered and made of record.    Claims 1-10 and 18-23, 25-28 are pending. 

Specification
	Since the parent related application under the “title” has been matured into a patent, it is suggested that the application should be updated to include: -- “now,  US patent number.     Issues on “.    Appropriate correction is required.

Claim Objections
Claims 1-10, 18-23, and 25-28 objected to because of the following informalities:  
 “A method, comprising: “(see preamble of each independent claims 1, 18, 21 line 1) which is unclear as to exactly what “method invention” Applicants intend to claim for patentability.    As best the Examiner presumes that the scope of the claims drawn to “a method for making an interposer” and claims will be rejected accordingly.  
It is suggested that Applicants rewritten line 1 of the independent claims to:--“A method for making an interposer for high frequency radio frequency ( RF) system , comprising steps of:--.  For clarity of the claim and clearly define the scope of the invention to which the invention directed to. 

other phrases: “conductive through vias”(claim 1, lines 4-5) should be changed to:--“a conductive filled vias”--,  since, the TVs  in lines 4-5 at this stage of the process has filled with conductive material and no longer being the TVs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“ a method , comprising” (claims, 1, 18 and 21, line 1) is unclear in that It is uncertainty as to exactly what method applicant intends to pursue for this particular instant application.  Please be more specific.  
	many terms or phrases are unclear and confusing some examples as following:
	whether or not  the “form conductive through vias” (claim 1, line 4-5) as same as “TVs “ of line 3?.   For clarity of the claim it is suggested the above should be updated to:--“conductive filled vias”--, and this should be apply to all of dependent claims 2-10, and new claim 28 as well.

	“wherein forming the silicon oxide layer comprising” (claim 2, line 1) appears to be directed to the previous “forming . . .”  in claim 1, line 2, therefore the above should be changed to:--“ wherein the forming of the silicon oxide layer, further comprises”--.
Alternative term: ”coupled or connected” (claim 1 line 8) should be updated to one, since it is uncertainty and  as to exactly which one of the term is being referring in the  process because there appears to be nothing to connect thereto.  It is suggested “or connected” should be deleted. 
“to a number of the conductive vias”(claim 1, line 8) is confusing  should be changed to:-- “to the formed conductive filled vias”--, since, only one “conductive vias” has been formed .  
The alternative process:” using a spin on glass (SOG) process or a spin on dielectric (SOD) process” (claim 2, lines 2-3) should be clearly exactly which one of the two process applicant intends to pursue for clarity of the claim and confusing between the two distinctive processes.  
“ the conductive material “ (claim 3, line 2-3 ) appears to be confusing, should be changed to:--“ the conductive material of the conductive filled vias“.
“forming the silicon oxide layer comprising comprises forming the silicon oxide layer using a deposition process” (claim 4, lines 1-2) should be :--“ the forming of the silicon oxide layer comprises forming the silicon oxide layer by a deposition process”--, since “forming “ directed to the same as previously cited in line 2 of claim 1.
A number of alternative terms “or” (see claim 6, lines 2-4) make process claim 6 uncertainty in scope and/or confusing should be rewritten to positive method limitation.   The use of:-- “forming one of “--.   
“wherein the active”(claim 6, lines 3-4) should be:--“wherein the one of active”--, to reflect changes as suggested above.
Claim 7 appears to be incomplete because it is unclear as to how “a  passive antenna” (see claim 7, line 2) can be form in the silicon oxide layer at this stage of the process.   Please be specific. 
 “wherein the conductive element is electrically connected to one of the redistribution lines through the conductive element material” (claim 8, line 3-4)  not positive method limitation should be updated to:-- “wherein the  forming of the conductive element comprises  electrically connecting  the conductive element to one of the redistribution lines through the conductive element material of the conductive filled vias”--.
“wherein forming the [[TVs]] through vias comprises forming the [[TVs]] through vias using a deep reactive-ion etching (DRIE) process or an inductively couple plasma (ICP) etching process” (claim 9, lines 1-3) should be updated to: -- “wherein the forming of the TVs by one of a deep reactive-ion etching (DRIE) process or an inductively couple plasma (ICP) etching process”--.   For clarity of the claim
“wherein forming the [[TVs]] through vias comprises forming the [[TVs]] through vias using a metal hard mask etching process” (claim 10, lines 1-2) should be updated to:--“ wherein the  forming of the TVs by a metal hard mask etching process”--.
The phrases: “the through vias”(occurrence in lines 6-7 of claim 18) should be updated  to :--“the TVs”--, for clarity of the claim, since the term”TVs” has already cited in previous line 5.
“conductive through vias”(claim 18, lines 8-9) should be:--“conductive filed vias”--.
The phrases: “conductive through vias (TVs)” (occurrence in line 5 of claim 21) should also be updated  to :--“conductive filled vias”--, since,  no through vias TVs occur prior to this.
 “comprising” (claim 2, line 1) should be updated to:-- “comprises”--.
“the liquid mixture” (claim 22, line 4; and claim 23, line 1, respectively) should be changed to:--“ the liquid mixture of silicon dioxide”--, for clarity of the claim, since it refers to that in line 3  of claim 22.  
“further comprising: after removing “(claim 25, lines 1-2)  should be updated to:--“wherein after the forming of”--.
“forming “ (claim 25, line 3) should be changed to:--“further forming”--.   
Claim 23 appears to be no method feature thereto only material structure which do not limit the claimed method.  Appropriate correction is required.
	“and the conductive through vias” (claim 27, line  2) should be changed to:--“the conductive filled vias”--.  
	whether or not the recites of “removing “ (claim 28, line 1) is as same as that in claim 21, line 8, if it is then “wherein removing “ should be:--“ wherein the removing of”--.
	“is further such that the conductive through vias are exposed” (claim 28, lines 2-3) not positive method limitation, should be revised to read as:--“comprises exposing the conductive filled vias”--. For clarity of the claim. 
	Further, dependent claims 19, 20 and 22-28 are also suggested to make changes similar form/ format as dependent claims 2-10 suggested above.

Response to Arguments
Applicant’s arguments with respect to pending rejected claim(s) have been considered but are moot because the new ground of rejection (see above) which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt